( . ,,                                                               F-876


               T




         Hon. 0. Ca Morris, Chairman            Opinion No. Q-437
         Joint Legislative  Committtt
         Austin, Texas                          Ae:     Balances rcqui red
                                                        to be shown in ap-
                                                        plication for State
                                                        aid under House
                                                        Bill No. 295, Acts
                                                        1947, 50th Leglsla-
                                                        ture,

         Dear Senator Morris:
                   We refer to your letter            of recent   Bate   from
         which wt quote in part as follows:
                     “The Joint   Legislative     Committee,      cre-
              ated by A. B. 295, 50th Ltge, R. S,) Acts
              1947, is charged with the responsibility
              of seeing  that no deficit    is crt;;t;i;;
              the expenditures of this fund.
              with this) wt art submitting to your De-
              partment the following     questions:
                    “10 Should a school district  which
              has heretofore  not applied for aid under
              the  terms of the EquaLization Law be re-’
              quirtd to show in its applioation  all bal-
              ances in the local maintenance, and State
              and county Available Funds?
                    “2,  Should a school distriot  whir&
              has heretofore  not applied far aid under
              tht terms of the EqualizatPan Law be re-
              quired to show in its applicatitn   all
              monies which said district  has received in
              the form of per capita supplements?
                    “In connection with this first ques-
              tion, it is our uadtratandfng that your De-
              partment has in the past rtndtrtd opinions
              holding that school districts    which have
              been qualifying    under the Equalizatian Law
              hart to show such revtnut as a balance in
              the various fund&”
                                                                    . ’



Hon. D. Co Morris,   Page 2, Q-437


            A school district      to be entitled to State aid
under the provisions     of H. B. 295, 50th Legi.,    R,S. ,Acts
1947, must, among other conditions        OS the Act, meet the .’
eligibility    requirements of Artlola I, Section 1 thereof,
the maintenanoe tax latf, requirements of Article        I, Sec-
tion Ze and must show budgetary need therefor on a proper.
and tiaelg   application    for, aid made in accordance wit,h
the provisions    of Article    I, Section 5, and Article III,
Sections 1 and 2 of thr Act. ,
            *Budgetary need* is defined in the Act as the
differsnct   between the total of all rtvenuts of the Dis-
trict   end the total of all operating expenses if such tx-
ptnsts art greater than the revenues.    Section 5, Article
I, H. Bs 295,

             Section 1 of Article    II rtquirts  that any au-
thorized school district      making applioation   for State aid
under the Act shall on proper provided forms include a
budget by which the amount of salary aid to which a school
will be eligible      shall be determined, Under Section 5 oft’
Article  I and Section 1 of Article       II, it ~1s provided that
the revenues or receipts as shown in a district’s          Rural’
Aid Budget shall include:       (1) Watt and County Arailablt
balances brought forward rrom the preceding year, (2) Lo-
cal Bainttnance balanota brought ~foFward from the prtced-
ing year, (3) Statealancts             brought forward from the
preceding year, (4:) State and county Available        Receipt.8
ror the current year, (5) Loon1 Maintenance Recti ts dt-
rived from a Looal Maintenanct Tax of 5Ot on the B100 val- ~’
uation for the current year, (6) Tuition to be collected
locally s and (7) Misctllentous      rt&tfpts e Certain gortrn-
ment bonds s described in the Act, purohasad and owned by
the district     prior to August 31, 1945, shall not be rt-
ported as receipts      or balance in the Rural Aid Budget,
            Said provisions  deolarlng what money or funds
shall be reported as receipts s revenues or balances in’s
Rural Aid Budget are clear and unambiguous and apply with
equal force to so-called    State aid districts    (districts
which applied for and received aid under S. B o 167, 49th
Legislatures   Acts 1945) s as well as to districts     now sttk-
ing aid under H, B. 295 who have heretofore      not applied
for State aid,    The latter type of district    seaking aid
under H. B. 295, as distinguishtd     from a so-called     Stats
aid district,   could not, of course, report State aid
balances described in (,3) above, but it can and must rt-
port the other balances prtsaribed      in (1) and (2) s if
any there be,
- .


          Hon. D. C. Morris,    Page 3,,V-437


                    In accordance   with the provislans  of Article I*
          Section 5, and Artiole   II, Scotion 1 of H. B. 295,’ our
          answer to your first   question is in the affirmative.
                     We have advf8ed herein tha’t a school district
          making application   for State aid under H. B. 205, 50th
          Lee4 q and which did not receive State aid under the pro-
          visions of S :B. 167, 49th Leg., shall report in the re-
          qufred State ‘aid budget, in like maaaer ae the so-oalled
          State aid. district,  Its-State and oounty evrilable  bal-
          antes brought forward from the preoe&ing year and aleo
          its local maintenance balanoe 80 brought forward, it any
          there be.
                       This Department has preolously _advised
                                                             _      in its
          opinions NosP O-6265 and O-6699, napectlvelg,          that State
          a&d dfstticts    receiviq?   the supplemental    per cspita ep-
          portionmeat made in theyeara       lQ43-44 and 1944-1945,
          should brfng forward and x!eFort in full in their State afd
          budget PO, the years 1944-1945 and 1945-1940, respeotively,
          the entire suppleMenta amOunt reoeived by the Distriot
          for those years even though the districts         had spent the
          money entirely e It was olearly pointed out in those op-
          Onions that the State aid districts        reoeivfng aid under
          the provisions    of H. B. 176, 48th Leg,, and S. B. 167,
          49th Leg. e had not been authorized to spend more than the
          mexfmom amount for salaries      and operating expenses set out’
          in the Equalization      Laws, and for .that reason State aid
          dfst?fctr    must report in full the per oapftr supplemental
          apportionment received in their next sumeadfug           year*s
          State aid budC)et, Tb mlinge in theso opinions are equal-
          ly appl&oableo we believe, to State aid Mstrfots           now seek-
          fng aid under R. B. 295 and wha have rsoeired         their per
          capita    supplemental ap~portfonment of (6,OO in and for the
          year 1946,
                      It is our opinion,  howovers that this Nifng ad-
          vanced in said former opinion ,with respect to State aid
          distriats   fs not applioable  to those school distrfots    now
          seeking aid’ under H. B. 295 who heve not heretofore     re-
          ceived State aid under 9, B. 167, 49th Le&, for the fis-
          c.al year 1946-1947) and that suoh distriots    do not have
          to report any part of the 1946 aupplementel     per eapfta
          apportionment except to the extent that all or any por-
          tion thereof still    remains unexpended and a balanoe in
          the distrfctqs   State and County Available   Fund. If all
          or any portion, thereof remains unexpended, the amount or
          balance must’be reported by such a dfstrfot     in its State
          aid budget as fts State and oounty balance which, under
          Section 5 of Article    I and Seotion 1 of Artlole   11 of H.B.
          295, is required to be brought forward from the preceding
          year and reported in the budget.

      .
Hon. D. C. Morris,   Page 4, V-437


            A school district    which is not a State aid dis-
trict say expend its State and County Available per capita
apportionments be it supplemental or otherwise,        in aocord-
ante with the! provisions     of Article  2827, V,C.S., and for
the purposes therein set out,        Where the State and County
Available   Fund is sufficient    to maintain the .sohool for at
least eight nenths and leave a surplus, suoh surplus may
he expended by the sohool board in the same manner as lo-
oal funds0 Subdivision      2, Article   2527, V.C.S.; Darlingen
13.D.    v* C, II, Page & Rrotxa, 48 S.W. (21) 983.
            On the other hand, the maximum amounta which a
State aid district     nay expend for its ealaries   and current
eparational   purposes are limited by the provisions      of the
State Aid Law as a oondition to its reooiving State aid
thereunder.     Sections   1 af Article  II, H. B. 295, 50th
Lw8;   S. B.  167,   49th  ~Ls a; H. B. 176, 4Dth Leg., respeo-
tits1p * A. GI. Opinions, f -6205 and 0-6609.     In short, a
soheel district    which elects to become a State aid dis-
trict sacrifioes     to a liinfted extent its freedom to de-
tarnine how nZuch of State and oountg available       funds it
may use for salaries      and current operating expenses,
            Aoaordingly,   our answer to yaur second question
is that a school district     whfoh has heretofore  not received
State aid fn the fiaoal     year 1946-1947 under S. 5. 167,
49th Legap,is not required to show in its State aid budg-
et submitted in its applioatien      for State aid under the
provisiens   of H0 B, 295, 50th Leg. ) all monies which said
district   has received in the form of a supplemental per
capita apportionment in 1948, but shall report only suoh
per espita monies that remained unexpended by the Bistriot
which oonatftute    a part of the State and, couhty available
balances which balance is required to be reported under
Seatlon 5 of Article     I and Seotion 1 of Article  II of H,B.
295,


           Sohool districts  applying for State
     aid under Rouse Bill Flo. 285, 50th Legfs-
     lature, which have not received    aid under
     Senate Bill No. 167, 4Qth Legislature,
     are required under Section 5 of Article
     I. and Section 1 of Artiole   II of House
     Bill No, 295 to show fn their application
     for aid all balances in their locsl mafn-
     tcnance and State and county available
     funds r
Hon. D. C. Morris,   Page 5, V-437


           Such a district    must report in its
     application   for aid only that part of
     its 1946 supplemental per capfta appor-
     tionment which remains unexpended and
     which constitutes     a part or all of its
     balance in its State available      fund,
                                  Yours very truly
                            ATTORNEY
                                   GENERALOF TEXAS



                                                         ,
                                 Bruce ?f. Bryantv
                                 Assistant
                                                     .




                            ATTOFU'JEY
                                    GENERAL